--------------------------------------------------------------------------------

Exhibit 10(aa)
 
 
CRACKER BARREL OLD COUNTRY STORE, INC.
NON-QUALIFIED SAVINGS PLAN
 
 
as amended and restated effective January 1, 2009

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
Section 1.
 
Operation of Plan and Definitions
1
Section 2.
 
Participation
7
Section 3.
 
Contributions
7
3.1.
 
Supplemental Savings Contributions
7
3.2.
 
Supplemental Matching Contributions
7
3.3.
 
Crediting of Contributions
7
Section 4.
 
Investment of Accounts
8
4.1.
 
Investment Direction
8
4.2.
 
Investment Funds
8
Section 5.
 
Valuations and Crediting
8
5.1.
 
Valuations
8
5.2.
 
Credits to and Charges Against Accounts
8
5.3.
 
Expenses
9
Section 6.
 
Vesting and Separation from Service
9
6.1.
 
Vested Percentage
9
6.2.
 
Forfeiture
9
Section 7.
 
Benefits
9
7.1.
 
Forms of Benefit Payments
9
7.2.
 
Retirement Benefit
10
7.3.
 
Death Benefit
10
7.4.
 
Beneficiary Designation
10
7.5.
 
In-Service Distributions due to Unforeseeable Emergency
11
7.6.
 
Distributions on a Specified Date
11
7.7.
 
Withholding
11
7.8
 
Special 2008 Distribution Election Right
11
Section 8.
 
The Plan Administrator
12
8.1.
 
Plan Administrator
12
8.2.
 
Engagement of Assistants and Advisors
12
8.3.
 
Compensation
12
8.4.
 
Indemnification of the Plan Administrator
13
Section 9.
 
Authority and Responsibilities of the Company
13
Section 10.
 
Claims Procedures
13
10.1.
 
Claims
13
10.2.
 
Appeal of Adverse Benefit Determinations
14
10.3.
 
Notification of Benefit Determination on Review
14
10.4.
 
Definitions
16
Section ll.
 
Amendment, Termination, Mergers and Consolidations
16
11.1.
 
Amendment
16
11.2.
 
Termination
17
11.3.
 
Permanent Discontinuance of Contributions
17


 
 

--------------------------------------------------------------------------------

 
 
Section 12.
 
Participating Employers
17
12.1.
 
Adoption by Other Corporations
17
12.2.
 
Requirements of Participating Employers
17
12.3.
 
Designation of Agent
17
12.4.
 
Eligible Person Transfers
17
12.5.
 
Discontinuance of Participation
17
12.6.
 
Plan Administrator’s Authority
18
Section 13.
 
Miscellaneous Provisions
18
13.1.
 
Nonalienation of Benefits
18
13.2.
 
No Contract of Employment
18
13.3.
 
Severability
18
13.4.
 
Successors
18
13.5.
 
Captions
18
13.6.
 
Gender and Number
18
13.7.
 
Controlling Law
19
13.8
 
Title to Assets
19
13.9.
 
Payments to Minors, Etc.
19
13.10.
 
Acknowledgments
19
13.11.
 
Entire Agreement; Successors
19
13.12.
 
Tax Effects
19

 
 
 

--------------------------------------------------------------------------------

 

CRACKER BARREL OLD COUNTRY STORE, INC.
 NON-QUALIFIED SAVINGS PLAN
 
 
RECITALS
 
WHEREAS, effective January 1, 1996, Cracker Barrel Old Country Store, Inc.
established the Cracker Barrel Old Country Store, Inc. Non-Qualified Savings
Plan (the “NQSP”); and
 
WHEREAS, effective as of January 1, 2003, CBRL Group, Inc. assumed sponsorship
of the NQSP and amended and restated the NQSP in its entirety as the CBRL Group,
Inc. Non-Qualified Savings Plan (which collectively with the NQSP is referred to
herein as the “Prior Plan”); and
 
WHEREAS, in order to comply with the requirements of the Code, as amended by the
American Jobs Creation Act of 2004 (the “Act”), the Prior Plan was amended and
restated with respect to the portion of each Participant’s Account which is
subject to the requirements of the Act as the CBRL Group, Inc. 2005
Non-Qualified Savings Plan (the "2005 Plan"), effective as of January 1, 2005;
 
WHEREAS, for the purpose of assuring continued compliance with Section 409A of
the Internal Revenue Code of 1986, as amended, and the Final Treasury
Regulations promulgated thereunder, and to reflect the change in sponsorship of
the Plan from CBRL Group, Inc. to Cracker Barrel Old Country Store, Inc., it is
necessary to amend and restate the 2005 Plan in its entirety as the Cracker
Barrel Old Country Store, Inc. Non-Qualified Savings Plan (the "Plan");
 
NOW THEREFORE, effective as of  the Effective Date (except where another
effective date is indicated, specified or incorporated by reference herein),
Cracker Barrel Old Country Store, Inc. hereby assumes the sponsorship of, and
amends and restates the 2005 Plan in its entirety as the Cracker Barrel Old
Country Store, Inc. Non-Qualified Savings Plan, as set forth herein or as
hereafter amended.
 
The Plan shall provide as follows:
 
Section 1.            Operation of Plan and Definitions.  This Plan shall be
deemed to have amended and restated the 2005 Plan and, commencing on the
Effective Date, shall govern all amounts credited to a Participant’s Account
other than Prior Plan Deferrals.  The terms of the Prior Plan shall remain in
effect with respect to the portion of a Participant’s Account consisting of
Prior Plan Deferrals.  For the purposes of this Plan, the following terms will
have the meanings assigned in this Section, which will be equally applicable to
the singular and plural forms of such terms, unless the context requires
otherwise.
 
“Account” means the account maintained for a Participant under the Plan.  A
Participant’s Account will consist of his or her Supplemental Savings Account
and Supplemental Matching Account, plus investment earnings, if any, credited to
those Accounts.
 
 
1

--------------------------------------------------------------------------------

 
 
“Affiliate” means any Employer and any entity if such entity, with the Employer,
constitutes (a) a controlled group of corporations (within the meaning of
Section 414(b) of the Code), (b) a group of trades or businesses under common
control (within the meaning of Section 414(c) of the Code), (c) an affiliated
service group (within the meaning of Section 414(m) of the Code), or (d) a group
of entities required to be aggregated with the Employer pursuant to Section
414(o) of the Code and the regulations thereunder.
 
“Beneficiary” means the person or entity to whom the Account of any deceased
Participant is payable, as determined in accordance with Section 7.4 of the Plan
.
 
“Board of Directors” means the board of directors of the Company.
 
“Change in Control” means: (i) a person becomes the beneficial owner, directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of its then outstanding voting securities, unless that
acquisition was approved by a vote of at least 2/3 of the members of the Board
of Directors in office immediately prior to the acquisition; (ii) that during
any period of 2 consecutive years, individuals who at the beginning of the
period constitute members of the Board of Directors cease for any reason to
constitute a majority of the Board of Directors unless the election, or the
nomination for election by the shareholders of the Company, of each new member
was approved by a vote of at least 2/3 of the members of the Board of Directors
then still in office who were members at the beginning of the 2-year period;
(iii) a merger, consolidation or reorganization of the Company (but this
provision does not apply to a recapitalization or similar financial
restructuring which does not involve a material change in ownership of equity of
the Company and which does not result in a change in membership of the Board of
Directors); or (iv) a sale of all or substantially all of the assets of the
Company.
 
“Code” means the Internal Revenue Code of 1986, as now or hereafter existing,
amended, construed, interpreted, and applied by regulations, rulings or cases.
 
“Company” means Cracker Barrel Old Country Store, Inc., and any successor
thereto.
 
“Compensation” means any form of compensation received by an Eligible Person
from an Employer while the Eligible Person is a Participant, including basic
salary or wages, bonuses, cash incentive plan payments, vacation, holiday and
sick pay or, except as otherwise provided herein, any other direct current
compensation which is required to be reported as income for purposes of federal
income tax for the Plan Year, without giving effect to any reduction of
compensation resulting from pre-tax saving contributions under the Qualified
Plan or any other salary reduction arrangement pursuant to Section 125 of the
Code.  Compensation shall not include: any amount attributable to an Eligible
Person winning a gift or contest sponsored by the Employer; Employer
contributions to Social Security; "earned income credit" as reported on the
Employer's payroll system; other contributions to, or distributions from, this
or any other deferred compensation plan or program; severance pay; stock
options; any and all long-term disability income payments, without regard to
whether they are paid through the Employer’s payroll system; any and all
state-sponsored short-term disability income payments, without regard to whether
they are paid through the Employer’s payroll system; any and all amounts related
to relocation expense reimbursement; deferred commission payments; any amounts
paid to compensate an Eligible Person for taxes attributable to his living
outside the United States for purposes of his service to the Employer; or the
value of any other fringe benefits provided at the expense of the Employer,
which shall include, but not be limited to, the following items as reported
through the Employer's payroll system:  excess life insurance; commuter car
mileage; gift card fringe benefits; "Rocking Chair Compensation"; and payment of
membership in athletic facilities.  The Compensation taken into account for a
Participant for a Plan Year will include compensation in excess of the limit
under Section 401(a)(17) of the Code.
 
 
2

--------------------------------------------------------------------------------

 
 
“Effective Date” means January 1, 2009.
 
“Election Date” shall mean, with respect to a Plan Year, the period during which
an Eligible Person may file an Enrollment and Change Designation to defer the
receipt of regular Compensation or Performance-Based Compensation for a Plan
Year.  With respect to the deferral of regular Compensation earned during a Plan
Year, the Election Date is December 31 of the Plan Year preceding the Plan Year
during which the services giving rise to such Compensation are performed, or
such earlier date as specified by the Plan Administrator.  With respect to the
deferral of Performance-Based Compensation, the Election Date is the last day of
the 6th month immediately preceding the end of the performance period for which
the Performance-Based Compensation is payable, or such earlier date as specified
by the Plan Administrator, provided that the Eligible Person performs services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established through the date the election is
made, and provided further that in no event may an Enrollment and Change
Designation to defer the receipt of Performance-Based Compensation be filed
after such Performance-Based Compensation has become readily
ascertainable.  Whether such Performance-Based Compensation has become readily
ascertainable shall be determined in accordance with Section 1.409A-2(a)(8) of
the Treasury Regulations.  Notwithstanding the foregoing, for the first Plan
Year in which an individual becomes an Eligible Person, the Election Date for
the deferral of regular Compensation shall mean the 30th day after the
individual first became an Eligible Person, provided such Eligible Person does
not participate in another deferred compensation plan of the Employer which is
required to be aggregated with the Plan pursuant to Section 1.409A-1(c)(2) of
the Treasury Regulations.  A Participant's initial election to defer regular
Compensation shall apply only to regular Compensation otherwise payable after
the date on which the Enrollment and Change Designation is filed.
 
“Eligible Person” means any person who is a member of a select group of
management or highly compensated employees and who either is employed by the
Employer in a category of employment designated by the Employer on Exhibit A as
eligible for participation in the Plan.
 
“Employer” means the Company and any Affiliate which, with the consent of the
Board of Directors, adopts this Plan and joins in the Trust Agreement.
 
“Enrollment and Change Designation” means an agreement, on a form or by a method
prescribed by the Plan Administrator, between a Participant and his or her
Employer providing for any of the following:  (i) reduction of the Participant’s
Compensation and the crediting of Supplemental Savings Contributions by the
Employer to the Participant’s Supplemental Savings Account, (ii) in accordance
with Section 7.1, the form of payment of the Participant’s Account; or (iii) the
designation of one or more Investment Funds with respect to the Participant’s
Accounts.
 
 
3

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as now or
hereafter existing, amended, construed, interpreted, and applied by regulations,
rulings or cases.
 
“Investment Fund” means a fund managed by one or more investment managers,
including a regulated investment company, or any other investments designated by
the Company from time to time.
 
“Normal Retirement Date” means the first date on which a Participant’s age and
Years of Vesting Service total 65 or more.
 
“Participant” means any Eligible Person who has been admitted to participation
in the Plan by filing an Enrollment and Change Designation with the Plan
Administrator, and who has not ceased participation in the Plan.
 
“Performance-Based Compensation” shall mean Compensation where (i) the payment
of the Compensation or the amount of the Compensation is contingent on the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months, and
(ii) the performance criteria are not substantially certain to be met at the
time a deferral election is permitted.  Performance-Based Compensation may
include payments based upon subjective performance criteria, provided that (i)
the subjective performance criteria are bona fide and relate to the performance
of the Participant, a group of service providers that includes the Participant,
or a business unit for which the Participant provides services (which may
include the entire organization); and (ii) the determination that any subjective
performance criteria have been met must not be made by the Participant or a
family member of the Participant (as defined in §267(c)(4) of the Code, applied
as if the family of an individual includes the spouse of any member of the
family), or a person under the effective control of the Participant or a family
member of the Participant, and no amount of the compensation of the person
making the determination is effectively controlled in whole or in part by the
Participant or a family member of the Participant.  Performance-Based
Compensation may also include payments based on performance criteria that are
not approved by a compensation committee of the Board of Directors or by the
stockholders of the Company. Notwithstanding the foregoing, Performance-Based
Compensation does not include any amount or portion of any amount that will be
paid either regardless of performance, or based upon a level of performance that
is substantially certain to be met at the time the criteria is established, or
that is based solely on the value of, or appreciation in value of, the Company
or the stock of the Company.


“Plan” means the Cracker Barrel Old Country Store, Inc. Non-Qualified Savings
Plan, as set forth herein and as the same may from time to time be amended.
 
“Plan Administrator” means the person, committee or other entity appointed by
the Company to administer the Plan or, in the absence of such appointment, the
Company.
 
“Plan Year” means the calendar year.
 
“Prior Plan” means the CBRL Group, Inc. Non-Qualified Savings Plan, as in effect
immediately prior to January 1, 2005, and any predecessor plan.
 
 
4

--------------------------------------------------------------------------------

 
 
“Prior Plan Deferrals” means the amount which, immediately prior to the
Effective Date, was credited to the Participant’s Account and which on such date
was not subject to forfeiture, and any investment earnings allocated to such
amount since the Effective Date.
 
“Qualified Plan” means the Cracker Barrel Old Country Store, Inc. and Affiliates
Employee Savings Plan, a profit sharing plan with a cash or deferred feature, as
the same may from time to time be amended.
 
“Separation Date” means the date a person has a Separation from Service.
 
"Separation from Service" means a termination of the Participant's employment by
the Employer, whether voluntarily or involuntarily, other than by reason of
death or disability, as determined by the Plan Administrator in accordance with
Section 1.409A-1(h) of the Treasury Regulations or any subsequent guidance.  A
Participant shall be considered to have experienced a termination of employment
when the facts and circumstances indicate that the Participant and his Employer
reasonably anticipate that either (i) no further services will be performed for
the Employer after a certain date, or (ii) that the level of bona fide services
the Participant will perform for the Employer after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed by such
Participant (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Employer if the Participant has been providing services to the Employer less
than 36 months). If a Participant is on military leave, sick leave, or other
bona fide leave of absence, the employment relationship between the Participant
and his Employer shall be treated as continuing intact, provided that the period
of such leave does not exceed six (6) months, or if longer, so long as the
Participant retains a right to reemployment with the Employer under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds six (6) months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship shall be considered to be terminated
for purposes of this Plan as of the first day immediately following the end of
such 6-month period. In applying the provisions of this subsection, a leave of
absence shall be considered a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Employer.


Notwithstanding the foregoing provisions, if a Participant provides services for
the Employer as both an employee and as a director, to the extent permitted by
Section 1.409A-1(h)(5) of the Treasury Regulations, the services provided by
such Participant as a director shall not be taken into account in determining
whether the Participant has experienced a Separation from Service as an
employee, and the services provided by such Participant as an employee shall not
be taken into account in determining whether the Participant has experienced a
Separation from Service as a director.


“Specified Employee” means a Participant who, as of the date of the
Participant's Separation Date, is a "key employee" (as defined below) of the
Company.  Provided, however, that no such Participant shall be considered to be
a Specified Employee as of any date unless on such date the stock of the Company
is publicly traded on an established securities market or otherwise.
 
 
5

--------------------------------------------------------------------------------

 


A Participant is a key employee if the Participant meets the requirements of
Section 416(i)(1)(A)(i), (ii), or (iii) of the Code (applied in accordance with
the Treasury Regulations thereunder and disregarding Section 416(i)(5) of the
Code) at any time during the 12-month period ending on a "specified employee
identification date."  If the Participant is a key employee as of a specified
employee identification date, the Participant is treated as a key employee for
the entire 12-month period beginning on the "specified employee effective
date."  The "specified employee identification date means December 31 of any
calendar year and the "specified employee effective date" means April 1 of the
calendar year following the year of the specified employee identification date.


“Supplemental Matching Account” means the portion of the Account of a
Participant consisting of Supplemental Matching Contributions and adjusted for
investment earnings or losses, if any, on those contributions, as provided under
the Plan.
 
“Supplemental Matching Contribution” means the amount credited by the Employer
under Section 3.2.
 
“Supplemental Savings Account” means the portion of the Account of a Participant
consisting of Supplemental Savings Contributions and adjusted for investment
earnings or losses, if any, on those contributions, as provided under the Plan.
 
“Supplemental Savings Contribution” means the amount credited by the Employer
under Section 3.1 as a result of a Participant’s election on an Enrollment and
Change Designation to reduce his or her Compensation.
 
“Trust Agreement” means the trust agreement entered into between the Company and
the Trustee in connection with this Plan, as the same presently exists and as it
may from time to time hereafter be amended.
 
“Trustee” means the party or parties acting as such under the Trust Agreement.
 
“Trust Fund” means all of the assets held by the Trustee at any time under the
Trust Agreement.
 
“Unforeseeable Emergency” means a severe financial hardship of the Participant
resulting from an illness or accident of the Participant, the Participant's
spouse, the Participant's designated beneficiary, or a dependent (as defined in
section 152(a) of the Code without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B) of the Code) of the Participant, loss of the Participant's property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  An unforeseeable emergency will not include the need to send a
Participant’s child to college or the desire to purchase a home.
 
 
6

--------------------------------------------------------------------------------

 


“Valuation Date” means the last day of each Plan Year and each other interim
date on which the Plan Administrator directs the allocation of distributions,
contributions and earnings on Participants’ Accounts.
 
“Year of Vesting Service” means a 12 month period of continuous service by the
Company as an employee or an Eligible Person.
 
"2005 Plan" means the CBRL Group, Inc. 2005 Non-Qualified Savings Plan, as
generally in effect during the period beginning on January 1, 2005 and ending on
the Effective Date.
 
Section 2.              Participation.  An Eligible Person may become a
Participant for a calendar year by filing with the Plan Administrator an
Enrollment and Change Designation on or before the Election Date for that
calendar year.
 
Section 3.              Contributions.
 
3.1.         Supplemental Savings Contributions.  The Employer will credit a
Participant’s Supplemental Savings Account with a Supplemental Savings
Contribution on behalf of the Participant equal to the portion of the
Participant’s Compensation (in increments of 1%, but not to exceed 50% (or 100%
in the case of Performance-Based Compensation) designated in the Participant’s
Enrollment and Change Designation.  Before the Election Date for each Plan Year,
each Participant will be entitled to submit or modify an Enrollment and Change
Designation which will change the amount of Supplemental Savings Contributions
that will be made to this Plan for the Plan Year.  Participants may submit
separate Enrollment and Change Designations for regular Compensation and
Performance-Based Compensation.
 
3.2.         Supplemental Matching Contributions.
 
3.2.1.      Ordinary Supplemental Matching Contributions.  The Employer may
credit the Participant’s Supplemental Matching Account with a Supplemental
Matching Contribution equal to 25% of the Participant’s Supplemental Savings
Contributions, but determined without regard to any Supplemental Savings
Contribution which, when added to the Participant’s elective deferrals to the
Qualified Plan, exceeds 6% of the Participant’s Compensation.


3.2.2.      Performance-Based Supplemental Matching Contributions.  The Employer
may credit a Participant's Supplemental Matching Account with a Supplemental
Matching Contribution equal to a percentage, as determined by the Employer, of
the Participant's Supplemental Savings Contributions that are solely
attributable to Performance-Based Compensation.


3.3.         Crediting of Contributions.
 
3.3.1.      The Employer may establish a Trust Fund which shall consist of
assets which the Employer may use to offset its liability for payments due to
Participants under the Plan.  The Trust Fund will, at all times, be subject to
the claims of judgment creditors of the Employer and will otherwise be on such
terms and conditions as will prevent taxation to Participants and Beneficiaries
of any amounts held in the Trust Fund or credited to Participant’s Accounts
prior to the time payments are made to them.  The Trust Agreement shall prohibit
the location of trust assets outside the United States or the transfer of trust
assets outside the United States.  Rights to payments will not be limited to
assets held in the Trust Fund.  The Plan constitutes a mere promise by the
Employer to make benefit payments in the future.  It is the intention of the
Employer and the Participants that the Plan be unfunded for tax purposes and for
purposes of Title I of ERISA.
 
 
7

--------------------------------------------------------------------------------

 
 
3.3.2.      In the event of a Change in Control, or at other times in its
discretion, the Employer will contribute to the Trust Fund an amount equal to
all Supplemental Savings Contributions and Supplemental Matching Contributions
accrued by Participants.  Such contribution shall be made within 60 days after
the date of a Change in Control or, for amounts accrued after the date of the
Change in Control, during or within a reasonable time after the end of the Plan
Year in which the contribution is credited to the Participants’ Account.
 
Section 4.              Investment of Accounts.
 
4.1.         Investment Direction.  Each Participant will have the right to
submit to the Company a request that investment returns on the Participant’s
Account be determined on the basis of the performance of one or more of the
Investment Funds.  Such Participant request shall not result in any assurance to
a Participant that Supplemental Savings Contributions or Supplemental Matching
Contributions will actually be invested by the Trustee in one or more of the
Investment Funds.  A Participant may make or change an investment request in
accordance with rules established by the Plan Administrator, by notifying the
Plan Administrator (or such other person or entity as may be designated by the
Plan Administrator) of such election or change in the manner designated by the
Plan Administrator from time to time.
 
4.2.         Investment Funds.  The Plan Administrator will select three or more
Investment Funds according to criteria established by the Plan
Administrator.  The Plan Administrator will have the right to merge or modify
any existing Investment Funds, or to designate or create additional Investment
Funds.  The assets of the Trust Fund shall be allocated among such investments
as the Administrator, in its sole and absolute discretion, shall designate from
time to time, unless such investments would cause the Trust Fund to fail to
constitute a valid trust under applicable law, in which case the Trustee shall
determine applicable Trust Fund investments in accordance with the Trust
Agreement.
 
Section 5.              Valuations and Crediting.
 
5.1.         Valuations.  The amount credited to each Participant’s Account will
be determined by the Plan Administrator as of the close of business on each
Valuation Date.
 
5.2.         Credits to and Charges Against Accounts.  As of each Valuation
Date, all crediting to and charging against Accounts will be made as follows:
 
5.2.1.      First, there will be determined the net adjusted Account by (a)
charging all distributions and withdrawals made during the period from the
previous Valuation Date to the current Valuation Date, (b) crediting
contributions to the Account since the preceding Valuation Date, and (c) at the
option of the Plan Administrator, charging specifically against the Accounts of
Participants all or a portion of administrative expenses relating to the
maintenance of such Accounts.
 
 
8

--------------------------------------------------------------------------------

 
 
5.2.2.      Second, all earnings or losses of the Investment Funds will be
allocated by the Plan Administrator in its discretion among the Participants’
Accounts according to their net adjusted Accounts and the relative portions of
such Accounts which are deemed by the Plan Administrator to be allocated to each
Investment Fund.
 
5.3          Expenses.            All brokerage fees, transfer taxes, and other
expenses incurred in connection with the investment of the Trust Fund will be
added to the cost of such investments or deducted from the proceeds thereof, as
the case may be.  All other costs and expenses of administering the Plan will be
paid or reimbursed from the Trust Fund, except to the extent that the Employer
elects to pay such costs and expenses without reimbursement.
 
Section 6.              Vesting and Separation from Service.
 
6.1          Vested Percentage.
 
6.1.1.      A Participant will at all times be fully vested in his or her
Supplemental Savings Account.
 
6.1.2.      A Participant’s Supplemental Matching Account will become fully
vested in the event of the Participant’s death prior to otherwise separating
from the service of the Employer.
 
6.1.3.      Except as otherwise provided in this Section, a Participant’s vested
interest in the Participant’s Supplemental Matching Account will be determined
under the following table:
 

Years of Continuous Employment  
Vested Percentage
     
less than 1
 
0%
1 but less than 2
 
20%
2 but less than 3
 
40%
3 but less than 4
 
60%
4 but less than 5
 
80%
5 or more
 
100%



6.2.         Forfeiture.  The nonvested portion of the Supplemental Matching
Account of a Participant who has incurred a Separation Date prior to the
occurrence of an event specified in Section 6.1.2 will be forfeited.
 
Section 7.              Benefits.
 
7.1.         Forms of Benefit Payments.  Except as otherwise provided in this
section, a Participant or Beneficiary will receive any benefit to which he or
she is entitled in the form of a single lump sum cash distribution.
 
 
9

--------------------------------------------------------------------------------

 
 
7.1.1      Provided, however, that if a Participant (i) incurs a Separation Date
after reaching the Normal Retirement Date, (ii) has so elected in an Enrollment
and Change Designation, and (iii) has a vested Account balance (or portion of
the vested Account balance to which the installment election applies) that on
the Participant’s Separation Date exceeds $5,000 or, effective January 1, 2008,
$10,000, then distribution of a Participant’s Account may be made in quarterly
installments over a period not to exceed 5 years, as elected by the Participant
in the Enrollment and Change Designation.
 
7.1.2      Payment to a Participant or Beneficiary will commence as soon as
practicable but in any event no later than the 15th day of the third month after
the Participant’s Separation Date.  Provided, however, that for any Specified
Employee, distribution may not begin before the earlier of (i) six (6) months
after the Separation Date, or (ii) the date of the Participant’s death.
 
7.1.3      A Participant may file a separate request for payment in installments
under this section 7.1 with respect to the portion of the Participant’s Account
attributable to the Supplemental Savings Contributions and Supplemental Matching
Contributions for each Plan Year.  Such a request must be made on the
Participant’s Enrollment and Change Designation and filed with the Plan
Administrator by the Election Date for the Plan Year and, once made, may not be
revoked except in accordance with the provisions of this Plan or the Treasury
Regulations.  Effective January 1, 2009, a Participant may no longer file a
separate request for payment in installments under this Section 7.1.3.
 
7.2.         Retirement Benefit.  Upon incurring a Separation Date, the
Participant will receive in accordance with Section 7.1 a retirement benefit in
an amount equal to the undistributed vested portion of the Participant’s
Account.  The Participant’s Account shall be valued as of the Valuation Date
coinciding with or as soon as administratively practicable preceding the date of
the distribution.  Notwithstanding the foregoing, if a Participant dies before
receiving a distribution of his or her vested Account, his or her Beneficiary
will receive a death benefit, as determined under Section 7.3, below.
 
7.3.         Death Benefit.  If a Participant dies before receiving a
distribution of his or her vested Account, the Participant’s Beneficiary will
receive a death benefit, in lieu of the retirement benefit, equal to the
undistributed balance in the Participant’s Account.  The Participant’s Account
shall be valued as of the Valuation Date coinciding with or as soon as
administratively practicable preceding the date of the distribution.
 
7.4.         Beneficiary Designation.
 
7.4.1.      A Participant’s death benefit will be paid to the Beneficiary
designated by the Participant under the Qualified Plan unless the Participant
makes a separate Beneficiary designation under this Plan.  A Participant may
designate and from time to time change the designation of one or more
Beneficiaries or contingent Beneficiaries to receive any death benefit.  The
designation and consent will be on a form supplied by the Plan
Administrator.  All records of Beneficiary designations will be maintained by
the Plan Administrator.
 
 
10

--------------------------------------------------------------------------------

 
 
7.4.2.      In the event that the Participant fails to designate a Beneficiary
under both the Qualified Plan and this Plan, or in the event that the
Participant is predeceased by all designated primary and contingent
Beneficiaries under the Qualified Plan and this Plan, (a) if the Participant is
survived by a spouse, the death benefit will be payable to the Participant’s
surviving spouse who will be deemed to be the Participant’s designated
Beneficiary for all purposes under this Plan, or (b) if the Participant is not
survived by a spouse, the death benefit will be payable to the Participant’s
estate.
 
7.5.         In-Service Distributions due to Unforeseeable Emergency.  A
Participant may apply for and receive an early payment of any or all vested
amounts held in the Account of such Participant upon an Unforeseeable
Emergency.  Provided, however, that the amount which may be distributed to a
Participant as the result of an Unforeseeable Emergency may not to exceed the
least of (i) the amount credited to such Participant’s Account, (ii) the amount
requested by the Participant, or (iii) the amount determined by the Plan
Administrator as being reasonably necessary to satisfy the need created by the
Unforeseeable Emergency (which may include amounts necessary to pay Federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from the distribution), after taking into account the extent to which
such need is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant's assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship), or cessation of Supplemental Savings Contributions to the
Plan.  Distributions under this Section will be deemed to be made as of the
Valuation Date coinciding with or as soon as administratively practicable
preceding the date of distribution and will be charged against a Participant’s
Account in such manner as the Plan Administrator determines.  A Participant who
has received a distribution from this Plan pursuant to this Section 7.5. will
not be eligible to make any Supplemental Savings Contributions or be credited
with any Supplemental Matching Contributions for 12 months after the
distribution.
 
7.6.         Distributions on a Specified Date.       A Participant may file a
request for payment of all or a portion of the Participant’s Account on a date
specified by the Participant. Such a request may be made with respect to the
portion of the Participant’s Account attributable to the Supplemental Savings
Contributions and Supplemental Matching Contributions for each Plan
Year.  Effective January 1, 2008, a request may be made with respect to all or a
portion of the Participant's Account and will not be restricted to the portion
of the Participant's Account attributable to the Supplemental Savings
Contributions and Supplemental Matching Contributions for each Plan Year. The
request must be made on the Participant’s Enrollment and Change Designation and
filed with the Plan Administrator by the Election Date for the Plan Year and,
once made, may not be revoked except in accordance with the provisions of this
Plan or the Treasury Regulations.
 
7.7.         Withholding.  The Employer may withhold from payments due under the
Plan any and all taxes of any nature required by any government to be withheld.
 
7.8.         Special 2008 Distribution Election Right.  Notwithstanding any of
the provisions of this Section 7, the Plan Administrator may, in its discretion
and pursuant to and in accordance with certain transition relief contained in
guidance that is cited in Section XII.A of the preamble to Sections 1.409A-1
through 1.409A-6 of the Treasury Regulations, and by adopting and distributing
written forms, notices, or other written documents, permit any Participant to
make, at any time on or after January 1, 2008 and before the close of business
on December 31, 2008, and by filing with the Plan Administrator a writing or
form approved or prepared by the Plan Administrator, a new election as to the
commencement date of the payments and/or the period over which payments will be
made that will apply to any portion of the amounts allocated to the
Participant’s Account prior to the date of such election (which amounts shall be
referred to, for purposes of this Section 7.8, as the Participant’s “previously
allocated amounts”).
 
 
11

--------------------------------------------------------------------------------

 
 
7.8.1.      Conditions on 2008 Distribution Election. Notwithstanding the
foregoing: (i) in no event shall any election made under the provisions of this
Section 7.8 be given any effect under the Plan unless the Participant actually
makes such new election on or after January 1, 2008 and before the close of
business on December 31, 2008; and (ii) any election made under the provisions
of this Section 7.8 shall not be given any effect under the Plan to the extent
that it attempts to apply to any portion of the Participant’s previously
allocated amounts that would otherwise be paid during 2008 or attempts to cause
any portion of the Participant’s previously allocated amounts to be paid during
2008.
 
7.8.2      Incorporation of 2008 Distribution Election Forms.  Any written
forms, notices, or other written documents adopted and distributed by the Plan
Administrator under the terms of this Section 7.8 shall be deemed to be
incorporated into this Plan and an amendment to this Plan.
 
7.8.3      Effective Date.  This Section 7.8 shall become effective as of
January 1, 2008.
 
Section 8.              The Plan Administrator.
 
8.1.         Plan Administrator.  The Plan Administrator will interpret the Plan
and determine in its sole and absolute discretion all questions arising in the
administration, interpretation and application of the Plan and the amount of
benefits payable thereunder.  The Plan Administrator’s interpretations and
determinations will be final and binding on all persons absent fraud or the
arbitrary and capricious abuse of the wide discretion granted to the Plan
Administrator.  The  Plan Administrator will provide the Trustee with
instructions regarding payments of benefits.  The  Plan Administrator will
provide directions to the Trustee with respect to  the declaration of Valuation
Dates and all other matters when called for in the Plan or requested by the
Trustee.  The  Plan Administrator may waive any period of notice required under
the Plan.  The  Plan Administrator will provide procedures for the determination
of claims for benefits.
 
8.2.         Engagement of Assistants and Advisors.  The  Plan Administrator
will have the right to hire such professional assistants and consultants as it,
in its sole discretion, deems necessary or advisable.  To the extent that the
costs for such assistants and advisors are not paid or reimbursed from the Trust
Fund, they will be paid by the Employer.
 
8.3.         Compensation.  All expenses of the Plan Administrator  will be paid
or reimbursed by the Trust Fund, and if not so paid or reimbursed will be paid
by the Employer.
 
 
12

--------------------------------------------------------------------------------

 
 
8.4.         Indemnification of the Plan Administrator.  The  Plan Administrator
will be indemnified by the Employer against costs, expenses and liabilities
(including reasonable attorneys’ fees but excluding amounts paid in settlements
to which the Employer does not consent) reasonably incurred by him or her in
connection with any action or investigation to which he or she may be a party by
reason of his or her service as Plan Administrator, except in relation to
matters as to which he or she may be adjudged in such action to be personally
guilty of willful misconduct in the performance of his or her duties.  The
foregoing right to indemnification will be in addition to such other rights as
the Plan Administrator may enjoy as a matter of law, under the Company’s
Certificate of Incorporation or By-Laws or by reason of insurance coverage of
any kind, or otherwise.  Service as Plan Administrator will be deemed in partial
fulfillment of the member’s function as an Eligible Person, officer and/or
director of the Employer, if he or she serves in such capacity as well.  No
amendment of this Section diminishing the right to indemnification provided
herein will apply to any action or investigation commenced prior to the adoption
of such amendment.
 
Section 9.              Authority and Responsibilities of the Company.  The
Board of Directors of the Company will have the following authority and
responsibility:
 
(a)      To appoint the Trustee and the Plan Administrator and to monitor each
of their performances;
 
(b)      To communicate such information to the Plan Administrator and to the
Trustee as each needs for the proper performance of its duties; and
 
(c)      To perform such duties as imposed by applicable law and to serve as the
Plan Administrator in the absence of an appointed Plan Administrator.
 
Section 10.           Claims Procedures.
 
10.1        Claims.  Any claim for benefits not received upon termination of
employment shall be made in writing to the Plan Administrator. The Plan
Administrator will handle claims in accordance with the following provisions:
 
10.1.1. General Rule.  If a claim is wholly or partially denied, the Plan
Administrator shall notify the Participant or Beneficiary claimant, in
accordance with paragraph (c) of this Section, of the Plan’s adverse benefit
determination within a reasonable period of time, but not later than 90 days
after receipt of the claim by the Plan, unless the Plan Administrator determines
that special circumstances require an extension of time for processing the
claim.  If the Plan Administrator determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the Participant or Beneficiary claimant prior to the termination of the initial
90-day period.  In no event shall such extension exceed a period of 90 days from
the end of such initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the benefit determination.
 
10.1.2. Calculating Time Periods.  For purposes of this Section 10.1, the period
of time within which a benefit determination is required to be made shall begin
at the time a claim is filed in accordance with the Plan’s claim procedures,
without regard to whether all the information necessary to make a benefit
determination accompanies the filing.
 
 
13

--------------------------------------------------------------------------------

 
 
10.1.3.   Manner and Content of Notification of Benefit Determination.  The Plan
Administrator shall provide a Participant or Beneficiary claimant with written
notification of any adverse benefit determination.  The notification shall set
forth, in a manner calculated to be understood by the Participant or Beneficiary
claimant--
 
(a)         The specific reason or reasons for the adverse determination;
 
(b)         Reference to the specific Plan provisions on which the determination
is based;
 
(c)         A description of any additional material or information necessary
for the Participant or Beneficiary claimant to perfect the claim and an
explanation of why such material or information is necessary;
 
(d)         A description of the Plan’s review procedures as described in
Section 9.2 and the time limits applicable to such procedures, including a
statement of the Participant or Beneficiary claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.
 
10.2        Appeal of Adverse Benefit Determinations.  Within 60 days after the
receipt from the Plan Administrator of any written denial of a claim for
benefits (including denial of an application for a withdrawal), a Participant or
Beneficiary whose claim is denied may request, by written application to the
Plan Administrator, a review by the Plan Administrator of the decision denying
the payment of benefits.
 
10.2.1    Submission of Additional Information.  In connection with an appeal of
an adverse benefit determination under this Section 10.2, a Participant or
Beneficiary shall be entitled to submit written comments, documents, records,
and other information relating to the claim for benefits.  Review of an appeal
under this Section 10.2 shall take into account all comments, documents,
records, and other information submitted by the Participant or Beneficiary
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
 
(a)      Review of Relevant Information.  The Participant or Beneficiary shall
also be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Participant or Beneficiary’s claim for benefits.  For purposes of this Section,
the determination of whether a document, record, or other information shall be
considered “relevant” shall be made in accordance with the definition in Section
10.4.3.
 
10.3        Notification of Benefit Determination on Review.
 
10.3.1    Manner and Content of Notification of Benefit Determination on
Review.  The Plan Administrator shall provide a Participant or Beneficiary
claimant with written notification of the Plan’s benefit determination on
review.  In the case of an adverse benefit determination, the notification shall
set forth, in a manner calculated to be understood by the Participant or
Beneficiary claimant:
 
 
14

--------------------------------------------------------------------------------

 
 
(a)           The specific reason or reasons for the adverse determination;
 
(b)           Reference to the specific plan provisions on which the
determination is based;
 
(c)           A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits.  For
purposes of this Section, determination of whether documents, records, and other
information shall be considered “relevant” shall be made in accordance with the
definition provided in Section 10.4.3;
 
(d)           A statement of the Participant or Beneficiary claimant’s right to
bring a civil action under Section 502(a) of ERISA.
 
10.3.2    Timing of Notification of Benefit Determination on Review.
 
(a)           General Rule.  Except as provided in paragraph (b) of this
Section, the Plan Administrator shall notify a Participant or Beneficiary
claimant in accordance with paragraph (a) of this Section of the Plan’s benefit
determination on review within a reasonable period of time, but not later than
60 days after receipt of the claimant’s request for review by the Plan, unless
the Plan Administrator determines that special circumstances require an
extension of time for processing the claim.  If the Plan Administrator
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 60-day period.  In no event shall such extension exceed a period of
60 days from the end of the initial period.  The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the determination on review.
 
(b)           Special Rule in Case of a Committee Serving as Plan
Administrator.  In the event that the Company has designated more than one
person to serve by committee as Plan Administrator, and the committee serving as
Plan Administrator holds regularly scheduled meetings at least quarterly,
paragraph (a) of this Section shall not apply, and the Plan Administrator shall
instead make a benefit determination no later than the date of the meeting of
the committee that immediately follows the Plan’s receipt of a request for
review, unless the request for review is filed within 30 days preceding the date
of such meeting.  In such case, a benefit determination may be made no later
than the date of the second meeting following the Plan’s receipt of the request
for review.  If special circumstances require further extension of time for
processing, a benefit determination shall be rendered not later than the third
meeting of the committee following the Plan’s receipt of the request for
review.  If such an extension of time for review is required because of special
circumstances, the Plan Administrator shall provide the claimant with written
notice of  the extension, describing the special circumstances and the date as
of which the benefit determination will be made, prior to the commencement of
the extension.  The Plan Administrator shall notify the claimant, in accordance
with paragraph (a) of this Section, of the benefit determination as soon as
possible, but no later than 5 days after the benefit determination is made.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           Calculating Time Periods.  For purposes of this Section 10.3, the
period of time within which a benefit determination on review is required to be
made shall begin at the time an appeal is filed in accordance with the
reasonable procedures of a Plan, without regard to whether all the information
necessary to make a benefit determination on review accompanies the filing.  In
the event that a period of time is extended as permitted pursuant to paragraph
(a) or (b) of this Section due to a claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information.
 
10.4        Definitions.  For purposes of Section 10, the following terms shall
be defined as follows:
 
10.4.1     Adverse benefit determination.  “Adverse benefit determination” means
any of the following:  a denial, reduction, or termination of, or a failure to
provide or make payment (in whole or in part) for, a benefit, including any such
denial, reduction, termination, or failure to provide or make payment that is
based on a determination of a Participant’s or Beneficiary’s eligibility to
participate in the Plan.
 
10.4.2     Notice or notification.  “Notice” or “Notification” means the
delivery or furnishing of information to an individual in a manner that
satisfies the standards of 29 CFR 2520.104b-1(b) as appropriate with respect to
material required to be furnished or made available to an individual.
 
10.4.3     Relevant.  A document, record or other information shall be
considered “relevant” to the Participant or Beneficiary’s claim if such
document, record or other information:
 
(a)          was relied upon in making the benefit determination;
 
(b)          was submitted, considered, or generated in the course of making the
benefit determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; and
 
(c)          demonstrates compliance with the administrative processes and
safeguards designed to ensure and to verify that benefit claim determinations
are made in accordance with the Plan and that, where appropriate, the Plan
provisions have been applied consistently with respect to similarly situated
Participants or Beneficiaries.
 
Section 11.  Amendment, Termination, Mergers and Consolidations.
 
11.1.       Amendment.  The provisions of this Plan may be amended at any time
and from time to time by the Company; provided, however, that:
 
 
16

--------------------------------------------------------------------------------

 
 
11.1.1.  No amendment will increase the duties or liabilities of the Trustee
without the consent of the Trustee.
 
11.1.2.  No amendment will decrease the vested balance in any Account.
 
11.1.3.  No amendment shall adversely impact the Participants’ rights to receive
payment under the Plan with respect to vested Participant Accounts.
 
11.1.4.  No amendment will decrease any Participant’s vested percentage of his
or her Account.
 
11.2.       Termination.  While it is the Company’s intention to continue the
Plan indefinitely in operation, the Company nevertheless reserves the right to
terminate the Plan in whole or in part.  On termination of the Plan, the Trustee
will pay over to each Participant (and deferred vested former Participant) the
value of his or her vested Account, and thereupon dissolve the Trust Fund.
 
11.3.       Permanent Discontinuance of Contributions.  The Company reserves the
right at any time to permanently suspend or discontinue all Employer
contributions.
 
Section 12.  Participating Employers.
 
12.1.       Adoption by Other Corporations.  With the consent of the Board of
Directors, any Affiliate may adopt this Plan and all of the provisions hereof as
to all or any category of its Eligible Persons, as a participating Employer, by
a properly executed document evidencing the intent and will of the board of
directors of the other corporation.
 
12.2.       Requirements of Participating Employers.  Each participating
Employer will be required to use the same Trustee and Trust Agreement as
provided in this Plan, and the Trustee will commingle, hold and invest as the
Trust Fund all contributions made by participating Employers, as well as all
increments thereof.
 
12.3.       Designation of Agent.  With respect to all relations with the
Trustee and Plan Administrator, each participating Employer will be deemed to
have irrevocably designated the Company as its agent.
 
12.4.       Eligible Person Transfers.  If an Eligible Person is transferred
between Employers, the Eligible Person involved will carry with him or her the
Eligible Person’s accumulated service and eligibility, no such transfer will
effect a Separation Date hereunder, and the participating Employer to which the
Eligible Person is transferred will thereupon become obligated with respect to
such Eligible Person in the same manner as was the participating Employer from
whom the Eligible Person was transferred.
 
12.5.       Discontinuance of Participation.  Any participating Employer may
discontinue or revoke its participation in the Plan.  At the time of any such
discontinuance or revocation, satisfactory evidence thereof and of any
applicable conditions imposed will be delivered to the Trustee.
 
 
17

--------------------------------------------------------------------------------

 
 
12.6.       Plan Administrator’s Authority.  The Plan Administrator will have
discretionary authority to make any and all necessary rules or regulations,
binding upon all participating Employers and all Participants, to effectuate the
purposes of the Plan.
 
Section 13.  Miscellaneous Provisions.
 
13.1        Nonalienation of Benefits.  None of the payments, benefits, or
rights of any Participant or Beneficiary will be subject to any claim of any
creditor of such Participant or Beneficiary, and, to the fullest extent
permitted by law, all such payments, benefits, and rights will be free from
attachment, garnishment, or any other legal or equitable process available to
any creditor of such Participant or Beneficiary.  No Participant or Beneficiary
will have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the benefits or payments which he or she may expect to receive,
contingently or otherwise, under the Plan, except the right to designate a
Beneficiary.
 
13.1.1   Benefits payable under the Plan shall not be subject to alienation or
transfer pursuant to any domestic relations order.  In the event a Participant's
benefits under the Plan are garnished or attached by an order of any court, the
Plan Administrator may bring an action for a declaratory judgment in a court of
competent jurisdiction to have the order declared unenforceable against the Plan
because of the general prohibition on the assignment or alienation of Plan
benefits contained in this Section 13.1.  During the pendency of the action, any
benefits that become payable may be paid to the court for distribution by the
court to the recipient that the court determines to be proper.
 
13.2.       No Contract of Employment.  All benefits created by the Plan
constitute a voluntary act on the part of the Employer and are not to be deemed
or construed to be a part of any contract of employment.  Neither the action of
the Employer in establishing the Plan nor any action hereafter taken by the
Employer or the Plan Administrator will be construed as giving to any Eligible
Person a right to be retained in the service of the Employer or any right or
claim to any benefits under the Plan except as expressly provided in the Plan.
 
13.3        Severability.  If any provision of this Plan is held invalid or
unenforceable, such invalidity or unenforceability will not affect any other
provision hereof, and this Plan will be construed and enforced as if such
invalid or unenforceable provision had not been included.
 
13.4        Successors.  This Plan will be binding upon the heirs, executors,
administrators, personal representatives, successors, and assigns of the
parties, including each Participant and Beneficiary, present and future.
 
13.5        Captions.  The headings and captions herein are provided for
convenience only, will not be considered a part of the Plan, and will not be
employed in the construction of the Plan.
 
13.6        Gender and Number.  Except where otherwise clearly indicated by
context, the masculine gender will include the feminine gender, the singular
will include the plural, and vice versa.
 
 
18

--------------------------------------------------------------------------------

 
 
13.7.       Controlling Law.  This Plan will be construed and enforced according
to the laws of the State of Tennessee to the extent not preempted by federal
law, which will otherwise control.  This Plan is intended to comply with the
requirements of Section 409A of the Code and the Final Treasury Regulations
promulgated thereunder, and shall be interpreted in accordance with such intent.
 
13.8.       Title to Assets.  No Participant or Beneficiary will have any right
to, or interest in, any assets of the Trust Fund, upon termination of his or her
employment or otherwise.  The Employer will remain primarily liable to pay
benefits under the Plan.  However, the Employer’s liability under the Plan will
be reduced or offset to the extent benefit payments are made from the Trust
Fund.  The provisions of the Trust Fund are incorporated by reference.
 
13.9.       Payments to Minors, Etc.  Any benefit payable to or for the benefit
of a minor, an incompetent person or other person incapable of receipting
therefore will be deemed paid when paid to such person’s guardian, to a trustee
holding assets for such person or to the party providing, or reasonably
appearing to provide, for the care of such person, and such payments will fully
discharge the Trustee, the Plan Administrator, the Employer and all other
parties with respect thereto.
 
13.10.     Acknowledgments.  The Participants specifically understand and
acknowledge that the value of the Accounts may increase or decrease and that any
such decrease will reduce the benefits payable under this Plan.
 
13.11.     Entire Agreement; Successors.  This Plan, including any election
agreements and any amendments thereto, will constitute the entire agreement
between the Company and the Participant with respect to the amounts payable
under the Plan.  No oral statement regarding the Plan may be relied upon by the
Participant.  This Plan and any amendment will be binding on the parties thereto
and their respective heirs, administrators, trustees, successors and assigns,
and on all Beneficiaries.  By becoming a Participant, each Eligible Person will
be conclusively deemed to have assented to the provisions of the Plan and the
Trust Agreement and to any amendments thereto.
 
13.12.     Tax Effects.  None of the Employer, the Plan Administrator, and any
firm, person, or corporation, represents or guarantees that any particular
federal, state or local tax consequences will occur as a result of any
Participant’s participation in this Plan.  Each Participant should consult with
his or her own advisors regarding the tax consequences of participation in this
Plan.
 
Executed on behalf of the Company this 2nd day of December, 2008.
 

 
Cracker Barrel Old Country Store, Inc.
     
 
By:
 /s/John Rains         Title: 
VP Compensation & Benefits

                                                                    
 
19

--------------------------------------------------------------------------------

 
 
CRACKER BARREL OLD COUNTRY STORE, INC.
NON-QUALIFIED SAVINGS PLAN


EXHIBIT A


ELIGIBLE EMPLOYEES


In accordance with Section 1 of this Plan Document, employees who are members of
a select group of management or highly compensated employees and who either (i)
were eligible to participate in the Prior Plan immediately prior to January 1,
2005, or (ii) are employed by the Employer in a category of employment
designated below shall be eligible for participation in the Plan.  In all cases,
however, the Plan Administrator shall have final authority and discretion to
determine those positions and employees who will be eligible to participate in
the Plan, regardless whether such positions or employees are listed below.


Cracker Barrel


CEO
CFO
COO
Exempt 20 or Higher (effective January 1, 2008)
GSDM
MIPVP
MIP 18 or Higher
MPCAO
MPSVP
President
RSTDM
RSTGM
SRVP
VP

 
20

--------------------------------------------------------------------------------

 

ALTERNATIVE REPORTING AND DISCLOSURE STATEMENT FOR PENSION PLANS FOR CERTAIN
SELECTED EMPLOYEES
 
To the Secretary of Labor:
 
In compliance with the requirements of the alternative method of reporting and
disclosure under  Part 1 of Title I of the Employee Retirement Income Security
Act of 1974 for unfunded or insured pension plans for a select group of
management or highly compensated employees, specified in Department of Labor
Regulations, 29 C.F.R. §2520.104-23, the following information is provided by
the undersigned employer.
 

Name and Address of Employer: Cracker Barrel Old Country Store, Inc.       P. O.
Box 787       Lebanon, TN  37085-0787     Employer Identification Number:
62-1749513

 
Cracker Barrel Old Country Store, Inc. maintains plans primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees.
 
Number of Plans and
Participants in Each
Plan:                                             2 Plans covering 9 and 1,000
Employees, respectively.




Dated: ___________, 2008.
 

  Cracker Barrel Old Country Store, Inc.             By               Title:
Assistant Secretary
 

 
This form should be mailed to:
 

 
Top Hat Plan Exemption
Pension and Welfare Benefits Administration
Room N-5644
U.S. Department of Labor
200 Constitution Avenue, NW
Washington, DC  20210

 
(Send certified mail to evidence filing requirement satisfied)
 
 
21

--------------------------------------------------------------------------------